EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from applicant representative, Mr. Timothy D. Taylor (Reg. No. 76,654), dated 02/03/2022. 

The application has been amended as follows: 
Please amend the claims filed on 9/24/2021 as follows.
1. (currently amended) A method of facilitating automatic warranty affiliation regarding a purchase of a good with a digital exchange item associated with a first computing device within a computing network comprising the first computing device, a second computing device, and a third computing device, wherein a digital chain of custody is associated with the digital exchange item, and wherein the digital chain of custody comprises a blockchain, the method comprises:
generating, by the third computing device associated with the digital exchange item using comprises a first transaction section and a first header section, wherein the first transaction section includesan identity of the first computing device  and an identity of the digital exchange item
sending, by the first computing device, an ownership acquisition request for a good to the second computing device , wherein the ownership acquisition request comprises the identity of the first computing device, information regarding the good, and information regarding the digital exchange item;
in response to receiving the ownership acquisition request from the first computing device, sending, by the second computing device to the third computing device, transaction information comprising the identity of the first computing device, at least some of the information regarding the good, and at least some of the information regarding the digital exchange item;
accessing, by at least one of the second computing device and the third computing device, a warranty database using the transaction information to determine whether warranty information is associated with the good, wherein the warranty information includes a list of applicable warranties and a warranty rule for each applicable warranty of the list of applicable warranties, and wherein the warranty rule includes one or more of a warranty time frame and coverage terms; 
in response to determining that the warranty information is associated with the good, determining, by at least one of the second computing device and the third computing device, one or more warranties of the list of applicable warranties to automatically affiliate to the good and to the first computing device by associating the one or more warranties with the good and with the first computing device within the digital chain of custody; 
generating, by at least one of the second computing device and the third computing device, a representation for each of the one or more warranties; 
executing, by at least one of the second computing device and the third computing device, an ownership acquisition of the good by the first computing device using the digital exchange item; 
in response to the executing the ownership acquisition, generating, by at least one of the second computing device and the third computing device, a second secure data block of wherein the second secure data block comprises a second transaction section and a second header section, wherein the second transaction section of the second secure data block includes information regarding the ownership acquisition of the good by the first computing device using the digital exchange item and the second header section of the second secure data block includes a unique transaction identifier, a hash of a nonce added to the first secure data block, and  a second hash of the nonce added to the transaction section of the second secure data block; and
adding, by at least one of the second computing device and the third computing device, the second secure data block to the digital chain of custody using the secure custody protocol
2. (currently amended) The method of claim 1 further comprises:
sending, by the first computing device, buyer use information to a server of the computing network, wherein the buyer use information includes the information regarding the digital exchange item, the identity of the first computing device, and an identity of the second computing device;
verifying, by the server, the buyer user information via an exchange item trusted module;
based on the verifying the information regarding the good, the identity of the first computing device, and the identity of the second computing device; and
obtaining 
3. (currently amended) The method of claim 1, whereincomprises a first warranty including a basic manufacturer warranty of the good[[;]], and wherein the generated warranty representation comprises the first warranty including one or more of a complete copy of the basic manufacturer warranty, a portion of the basic manufacturer warranty, and an identifier of the basic manufacturer warranty.
4. (currently amended) The method of claim 1, wherein the generating the second secure data block further comprises
accessingof the first secure data block includes encoded information regarding one or more previous transactions, and wherein the first secure transaction section of the first secure data block includes the information regarding the first computing device obtaining ownership of the digital exchange item
5. (currently amended) The method of claim 1, wherein the generating the second secure data block further comprisessecond transaction section
6. (currently amended) The method of claim 1 further comprises:
registering, by at least one of the second computing device and the third computing device, a first warranty of  the one or more warranties based on the digital chain of custody of digital exchange item.
7. (currently amended) The method of claim 6, wherein the adding the second secure data block further comprisesthe digital exchange item to include one or more of a warranty registration rebate, a credit, and other bonus in return for registering the first warranty.
8. (currently amended) The method of claim 1, wherein the determining the one or more warranties to affiliate further comprises:
offering
determining whether the first computing device accepts the offer for the second warranty; and
based on the determining that the first computing device accepts the offer for the second warranty, obtaining
9. (currently amended) A non-transitory computer readable memory device associated with facilitating automatic warranty affiliation regarding a purchase of a good with a digital exchange item associated with a first computing device within a computing network, wherein the computing network comprises the first computing device, a second computing device, and a third computing device, wherein a digital chain of custody is associated with the digital exchange item, and wherein the digital chain of custody comprises a blockchain, the non-transitory computer readable memory device comprises:
a first memory section that stores first operational instructions executable by the third computing device perform:
generating the digital chain of custody associated with the  using comprises a first transaction section and a first header section, wherein the first transaction section includesan identity of the first computing device  and an identity of the digital exchange item
a second memory section that stores second operational instructions executable by the first computing device  perform: 
sending the second computing device , wherein the ownership acquisition request comprises the identity of the first computing device, information regarding the good, and information regarding the digital exchange item; 
a third memory section that stores third operational instructions executable by the second computing device perform:
in response to receiving the ownership acquisition request from the first computing device, sending, to the third computing device, transaction information comprising the identity of the first computing device, at least some of the information regarding the good, and at least some of the information regarding the digital exchange item;
a fourth memory section that stores fourth operational instructions executable by at least one of the second computing device and the third computing device to perform:
accessing using the transaction information to determine whether warranty information is associated with the good, wherein the warranty information includes a list of applicable warranties and a warranty rule for each applicable warranty of the list of applicable warranties, and wherein the warranty rule includes one or more of a warranty time frame and coverage terms;
in response to determining that the warranty information is associated with the good, determining by associating the one or more warranties with the good and with the first computing device within the digital chain of custody; 
generating 
executing an ownership acquisition of the good by the first computing device using the digital exchange item;
in response to the executing the ownership acquisition, generating of wherein the second secure data block comprises a second transaction section and a second header section, wherein the second transaction section the second header section of the second secure data block includes a unique transaction identifier, a hash of a nonce added to the first secure data block, and a second hash of the nonce added to the transaction section of the second secure data block; and
adding using the secure custody protocol
10. (currently amended) The non-transitory computer readable memory device of claim 9, wherein the second memory section additional second operational instructions executable by the first computing deviceperform:
sending buyer use information to a server of the computing network, wherein the buyer use information includes information regarding the digital exchange item, the identity of the first computing device, and an identity of the second computing device;
wherein the non-transitory computer readable memory device further comprises a fifth memory section that stores fifth operational instructionsexecutable by the serverperform:
verifying
based on the verifying obtaining 
obtaining
11. (currently amended) The non-transitory computer readable memory device of claim 9, whereincomprises a first warranty including a basic manufacturer warranty of the good[[;]], and wherein the generated warranty representation comprises the first warranty including one or more of a complete copy of the basic manufacturer warranty, a portion of the basic manufacturer warranty, and an identifier of the basic manufacturer warranty.
12. (currently amended) The non-transitory computer readable memory device of claim 9, wherein the generating the second secure data block further comprises 
accessingof the first secure data block includes encoded information regarding one or more previous transactions, and wherein the first secure transaction section of the first secure data block includes the information regarding the first computing device obtaining ownership of the digital exchange item
13. (currently amended) The non-transitory computer readable memory device of claim 9, wherein the generating the second secure data block further comprises second transaction section
14. (currently amended) The non-transitory computer readable memory device of claim 9, wherein the third memory section additional third operational instructions executable by at least one of the second computing device and the third computing deviceperform:
registering 
15. (currently amended) The non-transitory computer readable memory device of claim 14, wherein the adding the second secure data block further comprises updating 
16. (currently amended) The non-transitory computer readable memory device of claim 9, wherein the determining the one or more warranties to affiliate further comprises 
offering a second warranty of the one or more warranties to the first computing device; 
determining whether the first computing device accepts the offer for the second warranty; and
based on the determining that the first computing device accepts the offer for a second warranty of the one or more warranties, obtaining 
Reasons for Allowance
The application is directed to security. The instant claims are directed to a method and a non-transitory computer readable memory device associated with facilitating automatic warranty affiliation regarding a purchase of a good with a digital exchange item associated with a first computing device within a computing network comprising the first computing device, a second computing device, and a third computing device, wherein a digital chain of custody is associated with the digital exchange item, and wherein the digital chain of custody comprises a blockchain. Specifically, applicant teaches generating the digital chain of custody associated with the digital exchange item, sending an ownership acquisition request for a good to the second computing device using the digital exchange item, sending transaction information, executing an ownership acquisition of the good by the first computing device using the digital exchange item. However, this is taught by Shtylman (US 10,229,396B2: Fig. 2, Fig. 4-39, Fig. 42, Fig. 43, Fig. 45, Fig. 54-55; 12:6-30, 13:33-46, 15:32-54, 15:64-67, 16:1-37, 20:7-21:47). Moreover, applicant teaches accessing a warranty database using the transaction information to determine whether warranty information is associated with the good, wherein the warranty information includes a list of applicable warranties and a warranty rule for each applicable warranty of the list of applicable warranties, and wherein the warranty rule includes one or more of a warranty time frame and coverage terms, determining one or more warranties of the list of applicable warranties to automatically affiliate to the good and to the first computing device by associating the one or more warranties with the good and with the first computing device within the digital chain of custody, generating, by at least one of the second computing device and the third computing device, a representation for each of the one or more warranties. However, this is taught by AFSHAR (US 2016/0275521A1: Fig. 2, Fig. 3, Fig. 4; ¶¶10, 45, 58, 60, 77, 79, 85,  claim 1). Furthermore, applicant teaches generating a first secure data block of the digital chain of custody associated with the digital exchange item using a secure custody protocol, wherein the first secure data block comprising a first transaction section including an identity of the first computing device and a first header section, generating a second secure data block of the digital chain of customer, wherein the second secure data block comprising a second transaction section and a second header section and the second header section of the second secure block comprising unique transaction identifier, a hash of a nonce added to the first secure data block and a second hash of the nonce added to the transaction section of the second secure data block, and adding the second secure data block to the digital chain of custody using the secure custody protocol. However, this is taught by Davis (US 10,097,344B2: Figs. 2/3/4/5; 4:3-6, 4:30-51, 6:19-31, 9:8-25, 9:57-10:11, 11:60-12:9, 12:10-13:15). Additionally, applicant teaches a non-transitory computer readable memory device comprising a first memory section storing first operational instructions, a second memory section storing second operational instructions, a third memory section storing third operational instructions and a fourth memory section storing fourth operational instructions. However, this is taught by Fontoura (US 10,768,920B2: Fig. 1; 15:48-59, 16:37-60, 17:35-43).
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
generating, by the third computing device, a first secure data block of the digital chain of custody associated with the digital exchange item using a secure custody protocol, wherein the first secure data block comprises a first transaction section and a first header section, wherein the first transaction section includes an identity of the first computing device and an identity of the digital exchange item;
sending, by the first computing device, an ownership acquisition request for a good to the second computing device using the digital exchange item, wherein the ownership acquisition request comprises the identity of the first computing device, information regarding the good, and information regarding the digital exchange item…
in response to determining that the warranty information is associated with the good, determining, by at least one of the second computing device and the third computing device, one or more warranties of the list of applicable warranties to automatically affiliate to the good and to the first computing device by associating the one or more warranties with the good and with the first computing device within the digital chain of custody; 
generating, by at least one of the second computing device and the third computing device, a representation for each of the one or more warranties; 
executing, by at least one of the second computing device and the third computing device, an ownership acquisition of the good by the first computing device using the digital exchange item; 
in response to the executing the ownership acquisition, generating, by at least one of the second computing device and the third computing device, a second secure data block of the digital chain of custody, wherein the second secure data block comprises a second transaction section and a second header section, wherein the second transaction section of the second secure data block includes information regarding the ownership acquisition of the good by the first computing device using the digital exchange item and the representation for each of the one of more warranties, and wherein the second header section of the second secure data block includes a unique transaction identifier, a hash of a nonce added to the first secure data block, and  a second hash of the nonce added to the transaction section of the second secure data block…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685